                                                1 Ariella T. Simonds (CA Bar No. 260940)
                                                  KTBS LAW LLP
                                                2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, CA 90067
                                                3
                                                  Telephone:     (310) 407-4000
                                                4 Facsimile:     (310) 407-9090
                                                  Email: asimonds@ktbslaw.com
                                                5
                                                  Counsel for TableArt Inc.
                                                6

                                                7                           UNITED STATES BANKRUPTCY COURT
                                                8                           NORTHERN DISTRICT OF CALIFORNIA
                                                9                                 SAN FRANCISCO DIVISION
                                               10
                                                    In re                                          Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
                                                    MUNCHERY, INC.,                                Chapter 11
                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                   APPLICATION OF CREDITOR
          TELEPHONE: 310-407-4000




                                                                        Debtor.                    TABLEART, INC. FOR ALLOWANCE
                                               13
              KTBS LAW LLP




                                                                                                   AND PAYMENT OF ITS
                                               14                                                  ADMINISTRATIVE EXPENSE CLAIM
                                                                                                   PURSUANT TO SECTIONS 365 (d)(3)
                                               15                                                  AND 503(b)(1) OF THE BANKRUPTCY
                                                                                                   CODE; MEMORANDUM OF POINTS
                                               16                                                  AND AUTHORITIES

                                               17                                                  Hearing Date:   June 4, 2020
                                                                                                   Time:           10:00 a.m. (PDT)
                                               18                                                  Judge & Crtrm.: Hon. Hannah L. Blumenstiel
                                                                                                                   450 Golden Gate Avenue
                                               19                                                                  16th Floor
                                               20                                                                  Courtroom 19
                                                                                                                   San Francisco, CA 94102
                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232    Doc# 320    Filed: 04/29/20     Entered: 04/29/20 14:27:44   Page 1 of
                                                                                         28
                                                1          TableArt Inc. (“TableArt”) files this Application of Creditor TableArt, Inc. for Allowance

                                                2 and Payment of its Administrative Expense Claim Pursuant to Sections 365(d)(3) and 503(b)(1) of

                                                3 the Bankruptcy Code (the “Application”) pursuant to sections 365(d)(3) and 503(b)(1)(a) of title

                                                4 11 of the United States Code, 11 U.S.C. §§ 101 et seq.(the “Bankruptcy Code”) and requests entry

                                                5 of an order substantially in the form attached hereto as Exhibit A allowing TableArt’s claim for

                                                6 post-petition rent owed by the Debtor in the amount of $13,714.60 and granting such claim

                                                7 administrative expense priority status.

                                                8                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                9                                           I. INTRODUCTION
                                               10          TableArt hereby moves this Court for an order pursuant to sections 365(d)(3) and
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 503(b)(1)(a) of the Bankruptcy Code approving, allowing and authorizing immediate payment of

                                               12 an administrative expense claim in the amount of $13,714.60 on account of post-petition rent.
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13                                    II. STATEMENT OF FACTS
              KTBS LAW LLP




                                               14          On February 28, 2019 (the “Petition Date”), the Debtor commenced the above-captioned

                                               15 case by filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code

                                               16 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of

                                               17 California, San Francisco Division (the “Court”).

                                               18          TableArt, as Lessee, is party to that certain real property lease (including all addenda

                                               19 thereto the “Original Master Lease”), dated as of August 29, 2014, with LA Wave LLC, as Lessor

                                               20 (the “Master Lessor”), for the property commonly known as 5242 W. Washington Blvd. in Los

                                               21 Angeles, California (the “Master Lease Property”). TableArt, as Sublessor, and the Debtor, as

                                               22 Sublessee, are party to that certain real property sublease dated as of December 11, 2014

                                               23 (including all addenda thereto, the “Sublease”) for the easternmost portion (consisting of

                                               24 approximately 2,900 square feet) of the Master Lease Property (as more precisely defined in the

                                               25 Sublease, the “Premises”), with a term commencing on December 15, 2014 and expiring on

                                               26 August 31, 2019. A true and correct copy of the Sublease is attached hereto as Exhibit B. The

                                               27 Debtor, as Sublessor, and Light & Green, LLC (the “Light & Green”), as Sublessee, were party to

                                               28 that certain real property sublease dated as of August 15, 2017 (including all addenda thereto, the

                                               Case: 19-30232     Doc# 320      Filed: 04/29/20     Entered:
                                                                                                     1       04/29/20 14:27:44        Page 2 of
                                                                                            28
                                                1 “Sub-Sublease”) for the Premises, with a term commencing on August 1, 2017 and expiring on

                                                2 August 31, 2019. The terms of the Master Lease are incorporated into the Sublease pursuant to

                                                3 Section 6.3 of the Sublease and the terms of the Sublease are incorporated into the Sub-Sublease

                                                4 pursuant to Section 6.3 of the Sub-Sublease.

                                                5              Under the Sublease, the Debtor was obligated to pay TableArt for the months January 2018

                                                6 through August 2019 base rent in the monthly amount of $6,691.15 (the “Sublease Base Rent”).

                                                7 See EXH. B at 011. However, the Debtor did not pay TableArt the Sublease Base Rent owed

                                                8 under the terms of the Sublease for January 2019 or any subsequent month. Light & Green also

                                                9 did not pay the Debtor any base rent or any other amount owed under the terms of the Sub-
                                               10 Sublease since at least the Petition Date. As of the Petition Date, the Debtor held a security
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 deposit made by the Debtor to secure its obligations under the Sublease in the amount of

                                               12 $13,382.30 (the “Sublease Security Deposit”) and a security deposit made by Light & Green to
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 secure its obligations under the Sub-Sublease in the amount of $13,050.00 (the “Sub-Sublease
              KTBS LAW LLP




                                               14 Security Deposit” and, together with the Sublease Security Deposit, the “Security Deposits”).

                                               15              On January 30, 2020, the Court entered that certain Stipulation and Proposed Order

                                               16 Modifying the Automatic Stay [Dkt. No. 291] (the “Stipulation”). Pursuant to the Stipulation, the

                                               17 Debtor agreed that TableArt could: (i) apply the Sublease Security Deposit to reduce the Debtor’s

                                               18 outstanding obligations under the Sublease; (ii) collect directly from Light & Green any and all

                                               19 amounts owed by Light & Green under the terms of the Sub-Sublease; and (iii) apply the Sub-

                                               20 Sublease Security Deposit to reduce Light & Green’s outstanding obligations under the Sub-

                                               21 Sublease, provided that any and all amounts collected by TableArt from Light & Green and/or

                                               22 applied by TableArt from the Security Deposits would reduce TableArt’s ultimate administrative

                                               23 expense claim on a dollar-for-dollar basis.

                                               24              On or about January 31, 2020, TableArt applied the Security Deposits as set forth in the

                                               25 Stipulation. TableArt now asserts an administrative expense claim for the post-petition rent due

                                               26 from the Debtor under the Sublease in the amount of $13,714.60, which represents monthly Base

                                               27 Rent in the amount of $6,691.15 for the period from March 2019 through August 2019, net of the

                                               28 $26,432.30 in Security Deposits previously applied by TableArt. To date, TableArt has not

                                               Case: 19-30232         Doc# 320     Filed: 04/29/20     Entered: 04/29/20 14:27:44       Page 3 of
                                                    178169.1                                   28       2
                                                1 recovered any other amounts from light & Green. However, in the event that TableArt’s efforts to

                                                2 recover from Light & Green are partially or wholly successful, the dollar amount of TableArt’s

                                                3 administrative expense claim against the Debtor’s estate will correspondingly be reduced on a

                                                4 dollar-for-dollar basis, as provided in the Stipulation.

                                                5                                             III. ARGUMENT

                                                6              Pursuant to sections 365(d)(3) and 503(b)(1)(a) of the Bankruptcy Code, TableArt is

                                                7 statutorily entitled to payment of post-petition rent under the Sublease on an administrative

                                                8 expense priority basis. The Debtor has failed to pay any of the rent due for the period from the

                                                9 Petition Date through and including the termination of the term of the Sublease, in an aggregate
                                               10 amount of no less than $40,146.90. Pursuant to the Stipulation, in consideration for the
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 modification of the automatic stay to permit TableArt to collect amounts owed by Light & Green

                                               12 under the terms of the Sub-Sublease directly from Light & Green, TableArt agreed, inter alia, to
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 reduce the amount of the administrative expense priority claim asserted by TableArt against Light
              KTBS LAW LLP




                                               14 & Green’s estate by the amount of the Security Deposits applied. Following a reduction of

                                               15 $26,432.30, representing the aggregate amount of the Security Deposits, the net amount of

                                               16 TableArt’s administrative expense claim is $13,714.60. Pursuant to sections 365(d)(3) and

                                               17 503(b)(1)(a) of the Bankruptcy Code, TableArt is entitled to allowance and payment of its

                                               18 administrative expense claim in that amount.

                                               19                                            IV. CONCLUSION
                                               20              WHEREFORE, TableArt respectfully requests that the Court enter an order substantially

                                               21 in the form attached hereto as Exhibit A: (i) allowing TableArt’s administrative expense claim in

                                               22 the amount of $13,714.60 pursuant to sections 365(d)(3) and 503(b)(1)(a) of the Bankruptcy Code,

                                               23 and (ii) granting such other relief as the Court deems just and proper.

                                               24

                                               25 DATED: April 29, 2020                          /s/ Ariella T. Simonds
                                                                                                 Ariella T. Simonds
                                               26
                                                                                                 KTBS LAW LLP
                                               27
                                                                                                 Counsel for TableArt Inc.
                                               28

                                               Case: 19-30232         Doc# 320     Filed: 04/29/20    Entered: 04/29/20 14:27:44      Page 4 of
                                                    178169.1                                   28      3
                            EXHIBIT A




Case: 19-30232   Doc# 320   Filed: 04/29/20   Entered: 04/29/20 14:27:44   Page 5 of
                                        28
                                                1 Ariella T. Simonds (CA Bar No. 260940)
                                                  KTBS LAW LLP
                                                2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, CA 90067
                                                3
                                                  Telephone:     (310) 407-4000
                                                4 Facsimile:     (310) 407-9090
                                                  Email: asimonds@ktbslaw.com
                                                5
                                                  Counsel for TableArt Inc.
                                                6

                                                7                           UNITED STATES BANKRUPTCY COURT
                                                8                           NORTHERN DISTRICT OF CALIFORNIA
                                                9                                 SAN FRANCISCO DIVISION
                                               10
                                                    In re                                          Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
                                                    MUNCHERY, INC.,                                Chapter 11
                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                   [PROPOSED] ORDER APPROVING
          TELEPHONE: 310-407-4000




                                                                        Debtor.                    APPLICATION OF CREDITOR
                                               13
              KTBS LAW LLP




                                                                                                   TABLEART, INC. FOR ALLOWANCE
                                               14                                                  AND PAYMENT OF ITS
                                                                                                   ADMINISTRATIVE EXPENSE CLAIM
                                               15                                                  PURSUANT TO SECTIONS 365 (d)(3)
                                                                                                   AND 503(b)(1) OF THE BANKRUPTCY
                                               16                                                  CODE

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                               Case: 19-30232    Doc# 320    Filed: 04/29/20     Entered: 04/29/20 14:27:44   Page 6 of
                                                                                         28
                                                1            Upon the Application of Creditor Tableart, Inc. for Allowance and Payment of its

                                                2 Administrative Expense Claim Pursuant to Sections 365 (d)(3) and 503(b)(1) of the Bankruptcy

                                                3 Code (the “Application”) 1 TableArt, Inc. (“TableArt”) in the above-captioned chapter 11 case,

                                                4 pursuant to sections 365(d)(3) and 503(b)(1)(a) of title 11 of the United States Code, 11 U.S.C. §§

                                                5 101 et seq.(the “Bankruptcy Code”), for an order approving, allowing and authorizing immediate

                                                6 payment of an administrative expense claim in the amount of $13,714.60 on account of post-

                                                7 petition rent, all as more fully set forth in the Application; and the Court having found and

                                                8 determined that notice of the Application as provided to the parties listed therein is reasonable and

                                                9 sufficient, and it appearing that no other or further notice need be provided; and this Court having
                                               10 reviewed the Application and the Memorandum of Points and Authorities attached to the
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Application; and this Court having held a hearing on the Application; and this Court having

                                               12 determined that the legal and factual bases set forth in the Application establish just cause for the
       LOS ANGELES, CALIFORNIA 90067
          TELEPHONE: 310-407-4000




                                               13 relief granted herein; and upon all of the proceedings had before this Court and after due
              KTBS LAW LLP




                                               14 deliberation and sufficient cause appearing therefor,

                                               15            IT IS HEREBY ORDERED THAT:

                                               16            1.     The Application is granted as provided herein.

                                               17            2.     TableArt is allowed an administrative expense claim in the amount of $13,714.60.
                                               18
                                                             3.     The Debtor is authorized and directed to make immediate payment to TableArt in
                                               19
                                                    the amount of $13,714.60.
                                               20
                                                                                         ***END OF ORDER***
                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27
                                                    1
                                               28       Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to
                                                        such terms in the Application.

                                               Case: 19-30232       Doc# 320     Filed: 04/29/20     Entered:
                                                                                                      1       04/29/20 14:27:44       Page 7 of
                                                                                             28
                            EXHIBIT B




Case: 19-30232   Doc# 320   Filed: 04/29/20   Entered: 04/29/20 14:27:44   Page 8 of
                                        28
                                                         STANDARD SUBLEASE
                                                                    MUL Tl-TENANT
                                                AIR COMMERCIAL REAL ESTATE ASSOCIATION

1.            Basic Provisions ("Basic Provisions").
              1.1     Parties: This Sublease ("Sublease"), dated for reference purposes only December 11,                    2014
is made by and between _T_a_b_l_e_A_r_t
                                __ I_n_c_.
                                        ___                       _ __    _ _________________________                                                    _

                                                                                                                                   ("Sublessor") and
Muncher ,               Inc.


                                                                                ("Sublessee"), (collectively the "Parties", or individually a "Party").
              1 .2(a)       Premises: That certain portion of the Project (as defined below), known as the easternmost portion of
 the      Buildin                 (as defined below)

consisting of approximately 2, 900                               square feet ("Premises"). The Premises are located at 5242      W. Washington Blvd.:




in the City of Los Angeles                                                           , County of Los Angeles
State of California                                                         , with zip code 90 01 6         . In addition to Sublessee's rights to use
and occupy the Premises as hereinafter specified, Sublessee shall have nonexclusive rights to the Common Areas (as defined below)
as hereinafter specified, but shall not have any rights to the roof, the exterior walls, or the utility raceways of the building containing the
Premises ("Building") or to any other buildings in the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other buildings and improvements thereon, are herein collectively referred to as the "Project."
              1 .2(b)       Parking: al l                  unreserved and all but two          (2)     reserved vehicle parking spaces.
              1 .3          Term:       Fou r   (4)         years    and    Eight & 1 I 2 (8.5) months commencing
Dec ember             15,      2 014         ("Commencement Date") and ending :..:A:..::u:..;;;gc..=u:.:sc...::t:...:3:..:1:..!,:.:2::...0:..1=-9=----
('Expiration Date").
                Early Possession: If the Premises are a•.•ailable81:1blesseemay have non exsl1:1sivepossession of the Premises
              1.4
                                                                                                     ("Early Possession Date").
sommensing --------------------------------~
       1 .5   Base Rent: $5, 9 4 5 0 0              •                       per month ("Base Rent)", payable on the first          ( 1st)        day of
each month commencing February     1, 2015
0 If this box is checked, there are provisions in this Sublease for the Base Rent to be adjusted.
         1.6       Sublessee's Share of Operating Expenses: forty-one            & 1/2      percent (4 1 . 5%) ("Sublessee's Share"). In
the event that that size of the Premises and/or the Project are modified during the term of this Lease, Lessor shall recalculate Lessee's
Share to reflect such modification.
              1 .7          Base Rent and Other Monies Paid Upon Execution:
                            (a)    Base Rent: $2.972.50                     for the period            January    1 6,   2015,    through
Januar               31,    2015
                            (b)        Security Deposit: $_1_3~,_3_8_2_._3_0
                                                                     _______                  _      ("Security Deposit").
                            (c)        Other:$                                         for
                                                --------------
                            (d)        Total Due Upon Execution of this Lease:      $16,354.80
              1 .8          Agreed Use: The Premises shall be used and occupied only for               storage     and distribution of
  reared              food p rod uc t s



                                                                      PAG E 1 OF9


I N I TIALS                                                                                                                                 I N ITIALS


©2001 - AIR COM ME RCIAL REAL ESTA TE ASSOCIATION                                                                               FORM SBMT-4-04/1 4 E




     Case: 19-30232                       Doc# 320           Filed: 04/29/20           Entered: 04/29/20 14:27:44 EXH.
                                                                                                                   PageB 9001
                                                                                                                           of
                                                                         28
and for no other purposes.
          1.9      Real Estate Brokers:
                   (a)     Representation: The following real estate brokers ( the "Brokers") and brokerage relationships exist in
this transaction (check applicable boxes):
0 A vi s o n You n      - S o u t h e r n Cal i f o r n i a , L t d.     represents Sublessor exclusively ("Sublessor's Broker");
0 Jo n e s Lang          LaSal le                                                      represents Sublessee exclusively ("Sublessee's Broker"); or
El--================================================--'r~e~pffre~seeffnt~s~b*o~th~S~u~bl~e~ss~o*r~a~n~d~S~u*b~le*s~see&e1('~'D~u*a
                                                                                                                .
                       (b)       Payment to Brokers:          Upon execution and delivery of this Sublease by both Parties, Sublessor shall pay to the
Brokers the brokerage fee agreed to i n a separate written agreement (er if tl:leFe is Re s1a1sl:l
                                                                                               a!ijFeeFReRt,
                                                                                                          tl:le SYFRef ____                    _        er
_____               % ef tl:le tetal lilase ReRt) for the brokerage services rendered by the Brokers.
             1.10      G1:1arantor.The obligations of the Sublessee under this Sublease shall be guaranteed by




       1.11   Attachments. Attached hereto are the following, all of which constitute a part of this Sublease:
0 an Addendum consisting of Paragraphs 1 4                    through 26
0    a plot plan depicting the Premises and/or Project;
0    a current set of the Rules and Regulations;
0    a Work Letter;
0    a copy of the Master Lease;
0    other (specify): -------------------------------------




2.        Premises.
             2.1    Letting. Sublessor hereby subleases to Sublessee, and Sublessee hereby subleases from .Sublessor, the
Premises, for the term, at the rental, and upon all of the terms, covenants and conditions set forth in this Sublease. While the
approximate square footage of the Premises may have been used in the marketing of the Premises for purposes of comparison, the
Base Rent stated herein is NOT tied to square footage and is not subject to adjustment should the actual size be determined to be
different. Note: Sublessee is advised to verify the actual size prior to executing this Sublease.
          2.2       Condition.     Sublessor shall deliver the Premises to Sublessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whiche¥er first occurs ("Start Date"), and warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning systems ("HVAC"), and any items which the Sublessor is
obligated to construct pursuant to the Work Letter attached hereto, if any, other than those constructed by Sublessee, shall be in good
operating condition on said date. If a noncompliance with such warranty exists as of the Start Date, or if one of such systems or
elements should malfunction or fail within the appropriate warranty period, Sublessor shall, as Sublessor's sole obligation with respect
to such matter, except as otherwise provided in this Sublease, promptly after receipt of written notice from Sublessee setting forth with
specificity the nature and extent of such noncompliance, malfunction or failure, rectify same at Sublessor's expense. The warranty
periods shall be as follows: (i) 36 months as to the HVAC systems, and (ii) 30 days as to the remaining systems and other elements.
If Sublessee does not give Sublessor the required notice within the appropriate warranty period, correction of any such
noncompliance, malfunction or failure shall be the obligation of Sublessee at Sublessee's sole cost and expense
          2.3       Compliance. Sublessor warrants that any improvements, alterations or utility installations made or installed by or on
behalf of Sublessor to or on the Premises comply with all applicable covenants or restrictions of record and applicable building codes,
regulations and ordinances ("Applicable Requirements") in effect on the date that they were made or installed. Sublessor makes no
warranty as to the use to which Sublessee will put the Premises or to modifications which may be required by the Americans with
Disabilities Act or any similar laws as a result of Sublessee's use. NOTE: Sublessee is responsible for determining whether or not
the zoning and other Applicable Requirements are appropriate for Sublessee's intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply with said warranty, Sublessor shall, except as
otherwise provided, promptly after receipt of written notice from Sublessee setting forth with specificity the nature and extent of such
noncompliance, rectify the same. If Sublessee does not give Sublessor written notice of any noncompliance with this warranty within
3 months following the Commencement Date, correction of any such noncompliance shall be Sublessee's obligation, at Sublessee's
sole cost and expense.
        2.4      Acknowledgements. Sublessee acknowledges that: (a) it has been given an opportunity to inspect and measure
the Premises, (b) it has been advised by Sublessor and/or Brokers to satisfy itself with respect to the condition of the Premises

JV                                                                   PAGE 2 0F 9


I N ITIALS                                                                                                                                 I N ITIALS


©2001 - AI R COMME RCIAL REAL ESTATE ASSOCIATION                                                                               FORM SBMT-4-04/1 4 E




     Case: 19-30232                  Doc# 320             Filed: 04/29/20               Entered: 04/29/20 14:27:44 EXH.
                                                                                                                    PageB10
                                                                                                                          002
                                                                                                                            of
                                                                       28
(including but not limited to the electrical, HVAC and fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their suitability for Sublessee's intended use, (c) Sublessee has
made such investigation as it deems necessary with reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, (d) it is not relying on any representation as to the size of the Premises made by Brokers or
Sublessor, (e) the square footage of the Premises was not material to Sublessee's decision to sublease the Premises and pay the
Rent stated herein, and (f) neither Sublessor, Sublessor's agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Sublease. In addition, Sublessor acknowledges that: (i) Brokers
have made no representations, promises or warranties concerning Sublessee's ability to honor the Sublease or suitability to occupy
the Premises, and (ii) it is Sublessor's sole responsibility to investigate the financial capability and/or suitability of all proposed tenants.
          2.5      Americans with Disabilities Act. In the event that as a result of Sublessee's use, or intended use, of the Premises
the Americans with Disabilities Act or any similar law requires modifications or the construction or installation of improvements in or to
the Premises, Building, Project and/or Common Areas, the Parties agree that such modifications, construction or improvements shall
be made at: 0 Sublessor's expense 0 Sublessee's expense.
          2.6      Vehicle Parking. Sublessee shall be entitled to use the number of Unreserved Parking Spaces and Reserved
Parking Spaces specified in Paragraph 1.2(b) on those portions of tfle Common Areas designated from time to time for parking.
Sublessee shall not use more parking spaces than said number. Said parking spaces shall be used for parking by vehicles no larger
than fullsize passenger automobiles or pickup trucks, herein called "Permitted Size Vehicles." Sublessor may regulate the loading
and unloading of vehicles by adopting Rules and Regulations as provided in Paragraph 2.9. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission of Sublessor.
Sublessee 's em13l~a!ee Su~lessee shall not .13ermit or
those elesignateel b~  s, su1313llers,
                    Y Sublessor      shi1313ers,
                                for sueh       eustomers . eontraetors
                                         aetivities          allow any or vehieles
                                                                          invitees tothat  boloen9• unloaeleel
                                                                                       be loael     to or are, or 13arkeelIA
                                                                                                                          . by
                                                                                                                eontrolleel  areas   esseethan
                                                                                                                                Sublother    or

                   (b)     Sublessee shall not service or store any vehicles in the Common Areas.
                   (c)     If Sublessee permits or allows any of the prohibited activities described in this Paragraph 2.6, then
Sublessor shall have the right, without notice, in addition to such other rights and remedies that it may have, to remove or tow away
the vehicle involved and charge the cost to Sublessee, which cost shall be immediately payable upon demand by Sublessor.
                   (t:l)    Two (2) parking etalle on the weetern half of the parking area ehail 1:7e reeervet:l for 5ul:7ieeeor'e exciueive
uee.
                   (e)      5ul:71eeeee ehall not imp ede 5ul:71eeeor'e ingreee or egreee to 5ul:71eeeor'e Premleee or reeervet:l parking
etalie.
          2. 7     Common Areas -Definition. The term "Common Areas" is defined as all areas and facilities outside the Premises
and within the exterior boundary line of the Project and interior utility raceways and installations within the Premises that are provided
and designated by the Sublessor from time to time for the general nonexclusive use of Sublessor, Sublessee and other tenants of the
Project and their respective employees, suppliers, shippers, customers, contractors and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, walkways, driveways and landscaped areas.
          2.8      Common Areas - Sublessee's Rights. Sublessor grants to Sublessee, for the benefit of Sublessee and its
employees, suppliers, shippers, contractors, customers and invitees, during the term of this Sublease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Sublessor under the terms hereof or under the terms of any rules and regulations or restrictions governing the
use of the Project. Under no circumstances shall the right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such storage shall be permitted only by the prior written
consent of Sublessor or Sublessor's designated agent, which consent may be revoked at any time. In the event that any unauthorized
storage shall occur then Sublessor shall have the right, without notice, in addition to such other rights and remedies that it may have,
to remove the property and charge the cost to Sublessee, which cost shall be immediately payable upon demand by Sublessor.
          2.9      Common Areas - Rules and Regulations. Sublessor or such other person(s) as Sublessor may appoint shall have
the exclusive control and management of the Common Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations ("Rules and Regulations") for the management, safety, care, and cleanliness of the
grounds, the parking and unloading of vehicles and the preservation of good order, as well as for the convenience of other occupants
or tenants of the Building and the Project and their invitees. Sublessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers, contractors and invitees to so abide and conform. Sublessor
shall not be responsible to Sublessee for the noncompliance with said Rules and Regulations by other tenants of the Project.
          2.10      Common Areas -Changes. Sublessor shall have the right, in Sublessor's sole discretion, from time to time:
                   (a)      To make changes to the Common Areas, including, without limitation, changes in the location, size, shape
and number of driveways, entrances, parking spaces, parking areas, loading and unloading areas, ingress, egress, direction of traffic,
landscaped areas, walkways and utility raceways;
                   (b)      To close temporarily any of the Common Areas for maintenance purposes so long as reasonable access to
the Premises remains available;
                   (c)      To add additional buildings and improvements to the Common Areas;
                   (d)      To use the Common Areas while engaged in making additional improvements, repairs or alterations to the
Project, or any portion thereof; and
                   (e)      To do and perform such other acts and make such other changes in, to or with respect to the Common
Areas and Project as Sublessor may, in the exercise of sound business judgment, deem to be appropriate.


                                                            PAG E30 F9


I N ITIALS                                                                                                                            I N ITIALS


©2001 - AI R CO M M ERCIAL R EAL ESTATE ASSOCIATIO N                                                                    F O R M S B M T-4 -04/1 4 E




   Case: 19-30232              Doc# 320           Filed: 04/29/20            Entered: 04/29/20 14:27:44 EXH.
                                                                                                         PageB11
                                                                                                               003
                                                                                                                 of
                                                               28
3.           Possession.
         3.1      Early Possession . Any pro\'ision herein granting Sublessee Early Possession of the Premises is subject to and
sonditioned upon the Premises being a·,ailable for sush possession prior to the Commensement Date. Any grant of Early Possession
only sonveys a non mmlusi\'e right to ossupy the Premises. If Sublessee totally or partially ossupies the Premises prior to the
Commensement Date, the obligation to pay Base Rent shall be abated for the period of sush Early Possession. All other terms of this
Sublease (insluding but not limited to the obligations to pay Sublessee's Share of Common Area Operating Expenses, Real Property
Taxes and insuranse premiums and to maintain the Premises) shall, ho•,t,<e'ler,be in effect during sush period. Any sush Early
Possession shall not affest the Expiration Date.
         3.2     Delay in Commencement. Sublessor agrees to use its best commercially reasonable efforts to deliver possession
of the Premises by the Commencement Date. If, despite said efforts, Sublessor is unable to deliver possession as agreed, Subleaaor
ahaII not be aubject to any liability therefor, nor ahall auch failure affect the validity of thla Subleaae or change the Expiration Date.
Subleaaee ahall not, however, be obligated to pay rent or perform Ita other obllgatlona until Subleaaor delivera poaaeaalon of the
Premlaea and any period of Rent Abatement that Subleaaee would otherwlae have enjoyed under the terma hereof, but mlnua any
daya of delay cauaed by the acta or omlaalon of Subleaaee. If poaaeaalon Ia not delivered within 60 daya after the Commencement
Date, aa the aame may be extended under the terma of any Work Letter executed by Partlea, Subleaaee may, at Ita option, by notice
In writing within 10 daya after the end of auch 60 day period, cancel thla Subleaae, In which event the Partlea ahall be dlacharged
from obllgatlona hereunder. If auch written notice Ia not received by Subleaaor within aald 10 day period, Subleaaee'a Right to Cancel
aha II terminate.   If poaaeaaion of the Premlaea Ia not delivered within 120 daya after the Commencement Date, thla Subleaae ahaII
terminate unleaa other agreementa are reached between Subleaaor and Subleaaee In writing.     the rights and obligations of Sublessor
and Sublessee shall be as set forth in Paragraph a.a of the Master Lease (as modified by Paragraph 6.3 of this Sublease).
         3.3      Sublessee Compliance. Sublessor shall not be required to tender possession of the Premises to Sublessee until
Sublessee complies with its obligation to provide evidence of insurance. Pending delivery of such evidence, Sublessee shall be
required to perform all of its obligations under this Sublease from and after the Start Date, including the payment of Rent,
notwithstanding Sublessor's election to withhold possession pending receipt of such evidence of insurance. Further, if Sublessee is
required to perform any other conditions prior to or concurrent with the Start Date, the Start Date shall occur but Sublessor may elect
to withhold possession until such conditions are satisfied.

4.       Rent and Other Charges.
         4.1      Rent Defined. All monetary obligations of Sublessee to Sublessor under the terms of this Sublease (except for the
Security Deposit) are deemed to be rent ("Rent"). Rent shall be payable in lawful money of the United States to Sublessor at the
address stated herein or to such other persons or at such other places as Sublessor may designate in writing.
          4.2      Common Area Operating Expenses. Sublessee shall pay to Sublessor during the term hereof, in addition to the
Base Rent, Sublessee's Share of all Common Area Operating Expenses, as hereinafter defined, during eash salendar year of the term
of this Sublease, in assordanse with the following provisions:
                   (a)      "Common Area Operating Expenses" are defined, for purposes of this Sublease, as those sosts insurred
by Sublessor relating to the operation of the Project, whish are insluded in the following list:
                            (i)      Costs related to the operation, repair and maintenanse, in neat, slean, good order and condition,
but not the replacement of the following:
                                     (aa)     The Common Areas and Common Area improvements, including parking areas, loading
and unloading areas, trash areas, roadways, parkways, vmlkways, driveways, landscaped areas, bumpers, irrigation systems,
Common Area lighting fasilities, fenses and gates, elevators, roofs, and roof drainage systems.
                                     (bb)     Exterior signs and any tenant direstories.
                                     (so)     Any fire sprinkler systems.
                            (ii)     The sost of water, gas, electrisity and telephone to servise the Common Areas and any utilities not
separately metered.
                            (iii)    The sost of trash disposal, pest sontrol servises, property management, sesurity servises, and the
sosts of any en•,ironmental inspections.
                            (iv)     Reserves set aside for maintenanse and repair of Common Areas.
                            ('1)     Real Property Taxes.
                            (vi)     lnsuranse premiums.
                            ('Iii)   Any deductible portion of an insured loss sonserning the Building or the Common Areas.
                   (b)      The inslusion of the improvements, faoilities and services set forth in Subparagraph 4.2(a) shall not be
deemed to impose an obligation upon Sublessor to either ha'le said impro'lements or fasilities or to pro•,ide those services unless
Sublessor already pro'lides the servises, or Sublessor has agreed elsewhere in this Sublease to pro·,ide the same or some of them .
                   (G)      Sublessee's Share of Common Area Operating Expenses is payable monthly on the same day as the Base
Rent is due hereunder. The amount of sush payments shall be based on Sublessor's estimate of the Common Area Operating
Expenses. VVithin60 days after written request (but not more than onse each year) Sublessor shall deli'ler to Sublessee a reasonably
detailed statement showing Sublessee's Share of the actual Common Area Operating Expenses incurred during the preceding year. If
Sublessee's payments under this Paragraph 4 .2(6) during the preoeding year exseed Sublessee's Share as indicated on sush
~              blessar shall erodOthe amauol al sueh everoaymeol agaios! Suble0&ee'sShare al Cemme• Afoa Ooeraliog ;se•

                                                          PAGE 4 OF 9


I N ITIALS                                                                                                                     I N ITIALS


©200 1 - AIR COM ME RCIAL RE AL E STATE ASSOCIATION                                                                 FORM SBMT-4-04/1 4E




     Case: 19-30232            Doc# 320         Filed: 04/29/20           Entered: 04/29/20 14:27:44 EXH.
                                                                                                      PageB12
                                                                                                            004
                                                                                                              of
                                                             28
ne>EteeeeFRin§due. If Suelessee's i,3ayFRentsunder this Para§raph 4 .2(e) durin§ the presedin§ _year we_re _lessthan Suelessee'.s Shar~
as indieated on sush stateFRent, Suelessee shall pay to Suelessor the aFRount of the defiG1eneyw1th1n 10 days after delivery e~
Suelessor to Suelessee of the stateFRent.                                                                   .                      ...
         4.3      Utilities. Suelessee shall pay fer all water, §as, heat, li§ht, power, telephone, trash disposal and ot~er ut1ht1e   _s a~d
serviees supplied to the PreFRises,to§ether with any taxes thereon . .Notv~ithstan~in§ the ~revisions of Para~'.';3Ph4 .2, if ~t _a~y t1FRein
Suelessor's sole jud§FRent, Suelessor deterFRines that Suelessee 1s USIA§ a d1sproport1onate aFRo_unt of . water, el_eetr1G1ty     _or other
GOFRFRonly FRetered utilities, or that Suelessee is generatin§ sueh a large voluFRe of trash .as to r~qu1re an merease 1n the ~1~eof the
duFRpster and/or an inerease in the nuFReer of tiFRes per FRonth that the duFRpster 1s eFRpt1ed         , then Suelessor FRa~ merease
Suelessee's Base Rent ey an aFRountequal to sueh inereased oosts.

5.      Security Deposit. The rights and obligations of Sublessor and Sublessee as to said Security Deposit shall be as set forth in
Paragraph 5 of the Master Lease (as modified by Paragraph 7.3 of this Sublease).

6.            Master Lease.
              6.1     Sublessor is the lessee of the Premises by virtue of the Master Lease, wherein LA Wav e ,    LLC


                                                                                            is the lessor, hereinafter the "Master Lessor".
              6.2 This Sublease is and shall be at all times subject and subordinate to the Master Lease.
              6.3 The terms, conditions and respective obligations of Sublessor and Sublessee to each other under this Sublease
shall be the terms and conditions of the Master Lease except for those provisions of the Master Lease which are directly contradicted
by this Sublease in which event the terms of this Sublease document shall control over the Master Lease. Therefore, for the purposes
of this Sublease, wherever in the Master Lease the word "Lessor" is used it shall be deemed to mean the Sublessor herein and
wherever in the Master Lease the word "Lessee" is used it shall be deemed to mean the Sublessee herein.
         6.4       During the term of this Sublease and for all periods subsequent for obligations which have arisen prior to the
termination of this Sublease, Sublessee does hereby expressly assume and agree to perform and comply with, for the benefit of
Sublessor and Master Lessor, each and every obligation of Sublessor under the Master Lease except for the following paragraphs
which are excluded therefrom:

          6.5      The obligations that Sublessee has assumed under paragraph 6.4 hereof are hereinafter referred to as the
"Sublessee's Assumed Obligations". The obligations that sublessee has not assumed under paragraph 6.4 hereof are hereinafter
referred to as the "Sublessor's Remaining Obligations".
          6.6      Sublessee shall hold Sublessor free and harmless from all liability, judgments, costs, damages, claims or demands,
including reasonable attorneys fees, arising out of Sublessee's failure to comply with or perform Sublessee's Assumed Obligations.
          6. 7     Sublessor agrees to maintain the Master Lease during the entire term of this Sublease, subject, however, to any
earlier termination of the Master Lease without the fault of the Sublessor, and to comply with or perform Sublessor's Remaining
Obligations and to hold Sublessee free and harmless from all liability, judgments, costs, damages, claims or demands arising out of
Sublessor's failure to comply with or perform Sublessor's Remaining Obligations.
          6.8      Sublessor represents to Sublessee that the Master Lease is in full force and effect and that no default exists on the
part of any Party to the Master Lease.

7.        Assignment of Sublease and Default.
           7.1      Sublessor hereby assigns and transfers to Master Lessor the Sublessor's interest in this Sublease, subject however
to the provisions of Paragraph 8.2 hereof.
           7.2      Master Lessor, by executing this document, agrees that until a Default shall occur in the performance of Sublessor's
Obligations under the Master Lease, that Sublessor may receive, collect and enjoy the Rent accruing under this Sublease. However, if
Sublessor shall Default in the performance of its obligations to Master Lessor then Master Lessor may, at its option, receive and
collect, directly from Sublessee, all Rent owing and to be owed under this Sublease. Master Lessor shall not, by reason of this
assignment of the Sublease nor by reason of the collection of the Rent from the Sublessee, be deemed liable to Sublessee for any
failure of the Sublessor to perform and comply with Sublessor's Remaining Obligations.
           7.3      Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt of any written notice from the Master
Lessor stating that a Default exists in the performance of Sublessor's obligations under the Master Lease, to pay to Master Lessor the
Rent due and to become due under the Sublease. Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent to Master Lessor without any obligation or right to
inquire as to whether such Default exists and notwithstanding any notice from or claim from Sublessor to the contrary and Sublessor
shall have no right or claim against Sublessee for any such Rent so paid by Sublessee.
           7.4      No changes or modifications shall be made to this Sublease without the consent of Master Lessor (which consent
may not be unreasonable withheld or delayed).


8.      Consent of Master Lessor.
        8.1      In the event that the Master Lease requires that Sublessor obtain the consent of Master Lessor to any subletting by
Sublessor then, this Sublease shall not be effective unless, within 1 0 days of the date hereof, Master Lessor signs this Sublease
             its consent to this Subletting.

                                                            PAG E 50 F9


I N I TIALS                                                                                                                      I N ITIALS


©200 1 - AIR COM M E RCIAL REAL ESTATE ASSOCIATION                                                                    FORM SBMT-4-04/1 4 E




     Case: 19-30232               Doc# 320         Filed: 04/29/20          Entered: 04/29/20 14:27:44 EXH.
                                                                                                        PageB13
                                                                                                              005
                                                                                                                of
                                                                28
           8.2     In the event that the obligations of the Sublessor under the Master Lease have been guaranteed by third parties then
neither this Sublease, nor the Master Lessor's consent, shall be effective unless, within 1 0 days of the date hereof, said guarantors
sign this Sublease thereby giving their consent to this Sublease.
           8.3     In the event that Master Lessor does give such consent then:
                   (a)       Such consent shall not release Sublessor of its obligations or alter the primary liability of Sublessor to pay
the Rent and perform and comply with all of the obligations of Sublessor to be performed under the Master Lease.
                   (b)      The acceptance of Rent by Master Lessor from Sublessee or any one else liable under the Master Lease
shall not be deemed a waiver by Master Lessor of any provisions of the Master Lease.
                   (c)      The consent to this Sublease shall not constitute a consent to any subsequent subletting or assignment.
                   (d)       In the event of any Default of Sublessor under the Master Lease, Master Lessor may proceed directly
against Sublessor, any guarantors or any one else liable under the Master Lease or this Sublease without first exhausting Master
Lessor's remedies against any other person or entity liable thereon to Master Lessor.
                   (e)       Master Lessor may consent to subsequent sublettings and assignments of the Master Lease or this
Sublease or any amendments or modifications thereto without notifying Sublessor or any one else liable under the Master Lease and
without obtaining their consent and such action shall not relieve such persons from liability.
                   (f)       In the event that Sublessor shall Default in its obligations under the Master Lease, then Master Lessor, at
its option and without being obligated to do so, may require Sublessee to attorn to Master Lessor in which event Master Lessor shall
undertake the obligations of Sublessor under this Sublease from the time of the exercise of said option to termination of this Sublease
but Master Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by Sublessee, nor shall Master Lessor be
liable for any other Defaults of the Sublessor under the Sublease.
           8.4     The signatures of the Master Lessor and any Guarantors of Sublessor at the end of this document shall constitute
their consent to the terms of this Sublease.
           8.5     Master Lessor acknowledges that, to the best of Master Lessor's knowledge, no Default presently exists under the
Master Lease of obligations to be performed by Sublessor and that the Master Lease is in full force and effect.
           8.6     In the event that Sublessor Defaults under its obligations to be performed under the Master Lease by Sublessor,
Master Lessor agrees to deliver to Sublessee a copy of any such notice of default. Sublessee shall have the right to cure any Default
of Sublessor described in any notice of default within ten days after service of such notice of default on Sublessee. If such Default is
cured by Sublessee then Sublessee shall have the right of reimbursement and offset from and against Sublessor.
             8.7     Notwithstanding anything set forth inParagraph 52 of the Master Lease, Master Lessor agrees that Sublessor's
right to exercise its Option To Extend pursuant to   Paragraph 52 of the Master Lease shall not be impaired or otherwise affected as
a result of Sublessor's subleasing of the Premises to Sublessee pursuant to this Sublease.           For the avoidance of doubt, Master
Lessor agrees that the Option To Extend set forth in    Paragraph 52    of the Master Lease remains in full force and effect,


Q.       Additional 8rokeFS Commissions .
         Q.1       Sublessor agrees that if Sublessee mmrcises any option or right of first refusal as grantee by Sublessor herein, or
any option or right substantially similar thereto, either to eMtenethe term of this Sublease, to renew this Sublease, to purchase the
Premises, or to lease or purchase aejacent property which Sublessor may own or in which Sublessor has an interest, then Sublessor
shall pay to Broker a fee in accoreance with the scheeule of Broker in effect at the time of the e:>Eecution          of this Sublease.      -



Notwithstaneing the foregoing, Sublessor's obligation uneer this Paragraph is limitee to a transaction in which Sublessor is acting as a
Sublessor, lessor or seller.
         Q.2       If a separate brokerage fee agreement is attachee then Master Lessor agrees that if Sublessee shall e:>Eercise    any
option or right of first refusal grantee to Sublessee by Master Lessor in connection with this Sublease, or any option or right
substantially similar thereto, either to eMteneor renew the Master Lease, to purchase the Premises or any part thereof, or to lease or
purchase aejacent property which Master Lessor may own or in which Master Lessor has an interest, or if Broker is the procuring
cause of any other lease or sale enteree into between Sublessee ane Master Lessor pertaining to the Premises, any part thereof , or
any acljacent property which Master Lessor o·,vnsor in which it has an interest, then as to any of saie transactions, Master Lessor shall
pay to Broker a fee, in cash, in accoreance with the scheeule attachee to such brokerage fee agreement.
         Q.a /\ny fee eue from Sublessor or Master Lessor hereuneer shall be eue ane payable upon the e:>Eercise         of any option to
eMteneor renew, upon the e:>Eecution    of any new lease, or, in the event of a purchase, at the close of escrow.
         Q.4 /\ny transferee of Sublessor's interest in this Sublease, or of Master Lessor's interest in the Master Lease, by accepting
an assignment thereof, shall be eeemee to have assumee the respective obligations of Sublessor or Master Lessor uneer this
Paragraph Q. Broker shall be eeemee to be a th ire party beneficiary of this paragraph Q.

1 0.     Representations and Indemnities of Broker Relationships. The Parties each represent and warrant to the other that it has
had no dealings with any person, firm, broker or finder (other than the Brokers, if any) in connection with this Sublease, and that no
one other than said named Brokers is entitled to any commission or finder's fee in connection herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from and against liability for compensation or charges
which may be claimed by any such unnamed broker, finder or other similar party by reason of any dealings or actions of the
indemnifying Party, including any costs, expenses, attorneys' fees reasonably incurred with respect thereto.

11.      Attorney's fees. If any Party or Broker brings an action or proceeding involving the Premises whether founded in tort,
contract or equity, or to declare rights hereunder, the Prevailing Party (as hereafter defined) in any such proceeding, action, or appeal
              be entitled to reasonable attorneys' fees. Such fees may be awarded in the same suit or recovered in a separate suit,
:zt'           all
                                                             PAG E 6 OF 9


I N ITIALS                                                                                                                      I N ITIALS


©2001 - AI R COM M ERCIAL REAL ESTATE ASSOCIATION                                                                    FORM SBMT-4-04/1 4 E




     Case: 19-30232             Doc# 320         Filed: 04/29/20            Entered: 04/29/20 14:27:44 EXH.
                                                                                                        PageB14
                                                                                                              006
                                                                                                                of
                                                              28
whether or not such action or proceeding is pursued to decision or judgment. The term, "Prevailing Party" shall include, without
limitation, a Party or Broker who substantially obtains or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its claim or defense. The attorneys' fees award shall not be
computed in accordance with any court fee schedule, but shall be such as to fully reimburse all attorneys' fees reasonably incurred. In
addition, Sublessor shall be entitled to attorneys' fees, costs and expenses incurred in the preparation and service of notices of Default
and consultations in connection therewith, whether or not a legal action is subsequently commenced in connection with such Default or
resulting Breach ($200 is a reasonable minimum per occurrence for such services and consultation).

1 2.      No Prior or Other Agreements; Braker Disclaimer. This Sublease contains all agreements between the Parties with
respect to any matter mentioned herein, and no other prior or contemporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the other Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility of the other Party to this Sublease and as to the use,
nature, quality and character of the Premises. Brokers have AO res1:30AsiBilitywith res1:3eotthereto or with res1:3eotto aAy eiefauit or
Breaoh hereof BY either Party. The liaBility (iAoludiA§ oourt oosts aAd attomeys ' fees), of aAy Broker with res1:3eotto Ae§otiatioA,
mceoutioA, deli·;ery or 1:3erformaAoeBy either SuBlessor or SuBlessee uAder this SuBlease or aAy ameAdmeAt or modifioatioA hereto
shall BO limited to aA amouAt u1:3to the fee reoei'.'ed By suoh Broker 1:3ursuaAtto this SuBlease; 1:3ro1Jided
                                                                                                             , however, that the fore§oiA§
limitatioA OReaoh Broker's liaBility shall Rot Be a1:31:3lioaBle
                                                             to aAy §FOSSAe§li§eAoe or willfui misoonduot of suoh Broker.

13.       Accessibility; Americans with Disabilities Act.
                   (a)      The Premises: ·· have not undergone an inspection by a Certified Access Specialist (CASp). ·· have
under§one an ins1:3eotionBY a Certified Aooess S1:3eoialist(CAS1:3)and it was determined that the Premises met all a1:31:3lioaBle
ooAstruotioA related aooessiBility standards 1:3ursuantto California Ci'.'il Code §55.51 et seq. ha'.'e under§oAe aA ins1:3eotionBY a
                                                                                                    ··



Certified l\ooess S1:3eoialist(CAS1:3)and it was determined that the Premises did Rot meet all a1:31:3lioaBle    ooAstruotioA related
aooessiBility standards 1:3ursuantto California Ci'.'il Code §55.51 et seq .
                   (b)      Since compliance with the Americans with Disabilities Act (ADA) is dependent upon Sublessee's specific
use of the Premises, Sublessor makes no warranty or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the event that Sublessee's use of the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Sublessee agrees to make any such necessary modifications and/or additions at Lessee's expense.

ATTENTION:  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL REAL ESTATE
ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS SUBLEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID
INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,
THE ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, AND THE SUITABILITY OF THE PREMISES FOR SUBLESSEE'S INTENDED USE.
WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF
THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.

Executed at:                                                         Executed at:     ,)dn       FYan Ci((P,        G-¥\
On:                                                                  On:      Ql(lf'Yll?.t-1"'     I)    1   2DI 4-"'
By SUBLESSOR:                                                        By SUBLESSEE:
_T_a_b_l_e_A_r_t_I_n_c_.
                 _______________                                ~_M_u_n_c_h_e_r
                                                                           ~y~,_I_n_c_.
                                                                                     _______________                                    _



By:                                                                  By:           ~
Title: _P_r
         _,
          e,,._
            s_i_d_              -L
                                 -+
                                  _-_-:_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-:_-_-_-
                e.:..:.n-=-t_=-_-=-~~-=-c
                           ~- =-
                              : ""'
                                 __,
                                 - ....                  ~i::c~~RX+eL                                             oH,cfy'
By: _____________________                                            By:
Name Printed:                                                        Name Printed :
                -----------------~                                                      -----------------~
Title:                                                               Title:
Address: 802 4 Mel ro s e Av e.                                      Address:


                                                         PAG E 7 OF9


I N ITIALS                                                                                                                     I N ITIALS


©2001 - AIR C O M M ERCIAL REAL ESTATE ASSOCIATION                                                                  FORM SBMT-4-04/1 4 E




      Case: 19-30232          Doc# 320          Filed: 04/29/20               Entered: 04/29/20 14:27:44 EXH.
                                                                                                          PageB15
                                                                                                                007
                                                                                                                  of
                                                             28
Lo s     An eles,       CA      9 0 046
Telephone:(32 3         _6_5_3_-_8_2_7_8
                                  ____________                               Telephone:(__
Facsimile: (  __    )                                                        Facsimile: (  __    )
Email:                                                                       Email:
Email:                                                                       Email:
Federal ID No.                                                               Federal ID No.
BROKER:                                                                     BROKER:
Av i s o n    Young     - S ou t h e rn Cali f o r n i a ,    Lt d.          -=-J-=-o-=-n�e�s�L=-a=n�g-=L=a=S-=-a�l�l=-e=---


Attn:     Cha s e G o r d o n                                                Attn:     An d r e w D i l f e r
Title:                                                                       Title:


Address: 6711 Fo r e s t Lawn D r i v e                                      Address: 2631 Ro s e c ran s Av e nu e ,       Suite     3 75
_L_o_s_A_n_g~e_l_e_s~,_C_A_9_0_0_6_8
                            _____________                                    E_l_S_e_g~u_n_d_o~,_C_A
                                                                                             __ 9_0_2_4_5
                                                                                                      ____________                                _
              2
Telephone: ( 3 3 ) 851-6666                                                  Telephone: ( _ )
                 8 1-2022
                 5
Facsimile:(323) _______________                                        _     Facsimile: (  __    )
Email: cha s e. gordon@avisonyoung.                c om
Federal ID No.                                                               Federal ID No.
Broker/Agent BRE License #: 0 1914 8 0 3                                     Broker/Agent BRE License #:




Consent to the above Sublease is hereby given.

Executed at:                                                                 Executed at:
On:                                                                          On:
                             · 7       I
By MASTER LESSOR:                                                            By GUA
=L�A�W...:.a�v�e�,�L=L=-=-C___ By:

                                          >

By:
Name Printed: Tim                 enho f e r
Title:Mana g e r


By:                                                                          By:
Name Printed:
Title:
Add�ss: 4 0 0 0 V e n i c e Blvd.                                            Los                           9 0 068
Los      An eles,       CA 9 0 019
Telephone:(323          735-5010
Facsimile: (  __    )
Email: t im@all i an c e la. c om
Federal ID No.


 NOTI C E : These forms are oft en mod ified to meet changing req u i rements of l aw and i n d ustry needs . Always write or cal l to make sure you
         are uti l izing the most current form : AIR Commercial Real Estate Association, 500 N Brand Blvd, S uite 900, Glendale, CA 9 1 203 .
                                               Telephone No. (213 ) 687-8777. Fax No. : ( 2 13 ) 687-861 6.




                                                                PAG E 8 OF 9
                                                                                                                                             v
I N ITIALS                                                                                                                               I N ITIALS


©2001 - AI R COM M E RCIAL REAL ESTATE ASSOCIATION                                                                           FORM SBMT-4-04/1 4 E




  Case: 19-30232                   Doc# 320          Filed: 04/29/20                  Entered: 04/29/20 14:27:44 EXH.
                                                                                                                  PageB16
                                                                                                                        008
                                                                                                                          of
                                                                  28
                                     ©Copyright 2001 By AIR Commercial Real Estate Association.
               All rights reserved. No part of these works may be reproduced in any form without permission in writing.




                                                         PAG E90 F9


I N I TIAL S                                                                                                              I N ITIALS


©2001 - AIR C O M M ERCIAL REAL ESTATE ASSOCIATIO N                                                          F O R M S B M T-4-04/14 E




    Case: 19-30232              Doc# 320        Filed: 04/29/20         Entered: 04/29/20 14:27:44 EXH.
                                                                                                    PageB17
                                                                                                          009
                                                                                                            of
                                                             28
                                                       RENT ADJ USTM E NT(S)
                                                        STAN DARD S U B L EAS E AD D E N D U M




                                                                               TableArt           Inc .
                         By a n d Betwee n             (5ubleaa or)


                                                       (5u bleaaee) Mu n c h e r y ,                Inc .




                                   Add ress of Pre m ises : 524 2                           w.   Washing t on    B l vd .

                                                                               Los         An e l es ,    CA   9 0016


Paragraph         14

A.           RENT ADJ USTMENTS:

             The monthly rent for each month of the adjustment period(s) specified below shall be increased using the method(s) indicated below:
(Check Method(s) to be Used and Fill in Appropriately)

8-1.         Cest ef biviRg Jl.djustmeRt(s) (CObJI.)

             a.    On (fill in COLA Dates): --      ------------------------------------


tl:1eBase Rent sl:1allee adj1,1stedey tl:1esl:1ange, if any, frem tl:1eBase Mentl:1s13esifiedeelew, in tl:1eCens1,1merPrise Index ef tl:1eB1,1rea1,1
                                                                                                                                                 ef baeer
Statistiss ef tl:1ebJ.S. De13artmentef baeer fer (selest ene):B CPI W (blrean Wage Earners and Clerisal Workers) er B CPI Y (All blrean Cens1,1mers)
                                                                                                                                                  ,
fer (fill in blrean Area):




(19!!2 19!!4      1QQ), l:1ereinreferred teas "CPI".


              e. Tl:1ementl:11y  Base Rent 13ayaelein asserdanse witl:113aragra13l:1   A .I.a. ef tl:1isAddend1,1m   sl:1allee sals1,1lated as fellows: tl:1eBase Rent set
fertl:1in 13aragra13l:1
                      1.5 ef tl:1eattasl:1edbease, sl:1allee m1,1lti13lied
                                                                         ey a frastien tl:1en1,1merater   ef wl:1isl:1
                                                                                                                     sl:1allee tl:1eCPI ef tl:1esalendar mentl:12 mentl:1s
13rier te tl:1ementl:1(s)s13esifiedin 13aragra13l:1
                                                 A.I.a . aeeve d1,1ringwl:1isl:1
                                                                              tl:1eaelj1,1stment is te take effest, and tl:1edeneminater ef wl:1isl:1   sl:1allee tl:1eCPI ef
tl:1esalendar mentl:1wl:1isl:1 is 2 mentl:1s13rierte (selest ene): tl:1eB first mentl:1ef tl:1eterm ef tl:1isbease as set fertl:1in 13aragra131:11.J    ("Base Mentl:1")er
B (fill in Otl:1er"Base Mentl:1")   :                                                                                                      . Tl:1es1,1mse sals1,1lated  sl:1all
senstit1,1te  tl:1enew mentl:11y Base Rent l:1ere1,1nder      in ne event, sl:1allany s1,1sl:1
                                                        , e1,1t                              new mentl:11y    Base Rent ee less tl:1antl:1eBase Rent 13ayaelefer tl:1e
mentl:1immediately 13resedingtl:1eBase Rent adj1,1stment.

           s. In tl:1eevent tl:1esem13ilatienand.'er 131,1elisatien   ef tl:1eCPI sl:1allee transferred te any etl:1ergovernmental de13artmenter e1,1rea1,1         er
agensy er sl:1allee dissentin1,1ed, tl:1entl:1eindex mast nearly tl:1esame as tl:1eCPI sl:1allee 1,1sed te make s1,1sl:1 sals1,1latien
                                                                                                                                    . In tl:1eevent tl:1attl:1eParties
sannet agree en s1,1sl:1alternative index, tl:1entl:1ematter sl:1allee s1,1emittedfer desisien te tl:1eAmerisan Areitratien Assesiatien in asserElansewitl:1tl:1e
tl:1enr1,1les
            ef said Assesiatien and tl:1edesisien ef tl:1eareitraters sl:1allee einding 1,113entl:1e13arties
                                                                                                           . Tl:1esest ef said Areitratien sl:1allee 13aideei1,1allyey



:~                                                                         PAG E 1 0F 3                                                                          v
I N ITIALS                                                                                                                                                     I N ITIALS


©2000- AIR COM M E RCIAL REAL ESTATE ASSOCIATION                                                                                                     FORM RA-5-04/1 4 E




     Case: 19-30232                  Doc# 320                Filed: 04/29/20                      Entered: 04/29/20 14:27:44 EXH.
                                                                                                                              PageB18
                                                                                                                                    010
                                                                                                                                      of
                                                                          28
8-,    II.    MaFket ReRtal Value AdjustmeRt(s) (MRV)
              a OR(~lliRMRVAEij1,1stme~Da~~, : ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


tRe Base ReRt SRall13eaEij1,1steEI
                               te tRe "MaFketReRtal Val1,1e"
                                                           ef tRe 13Fe13eFty
                                                                         as fellews:
              1) Fe1,1F
                      meRtRs13FieF te easR MaFket ReRtal Val1,1e
                                                               AEij1,1stmeRt
                                                                           Date ElessFil3eEI
                                                                                           al3eve, tRe PaFtiessRall attem13tte a§Fee1,113eR
                                                                                                                                         wRat tRe
Rew MRV will 13eeR tRe aEij1,1stmeRt
                                  Elate. If a§FeemeRtsaRRet13eFeasReEI witRiRtRiFtysays, tReR:

                         (a) LesseF aREILessee SRall immeaiately a1313eiRt  a m1,1t1,1ally
                                                                                      asse13tal31e
                                                                                                 a1313Fa
                                                                                                      iseF eF 13rnkeF
                                                                                                                    te estal31isRtRe Rew M~ ,_.,,.
                                                                                                                                               ~
tRe Reid JQ Elays. ARy assesiatea sests will 13eS!)lit et11,1ally
                                                              13etweeRtRe PaFties, eF

                            (13) BetR LesseF aREILessee sl:!all easR immeaiately make a FeaseRal31e           aeleFmiRatieRef IRe MRV aREIs1,113mit    SYSR
EleteFmiRatieR, iR wFitiR§,le aFl:litFatieRiR asser:aaRsewitR tRe fellewiR§ 13Fe•1isieRs:
                                       (i) 'l'JitRiR1li says IRereafleF, besseF aREILessee &RalleasR selest aR B a1313FaiseF   eFB 13FekeF  ("CeRsultaRt"
sResk eRe) ef tReiFsReise te ast as aR aFl3itrateF.     TRe twe aFl:litFateFS
                                                                            se a1313eiRteEI
                                                                                        sRall immeaiately selest a IRir:am1,1t1,1ally
                                                                                                                                 asse13tal31e
                                                                                                                                           CeRs1,1ltaRt
                                                                                                                                                      te ast
as a tRir:aaFl3itrateF.

                                     (ii) TRe a aFl3itFateFS
                                                           &RallwitRiR JQ Ela~ ef tRe a1313eiRtmeRt  ef tRe tRir:aaFl3itFateF
                                                                                                                            FeasRa ElesisieRas te wRat tRe
ast1,1alMRV feF tt:ie Premises is, aRelwRetReFbesseF's eF Lessee's swemittea MRV is tRe slesest tRerete. TRe aesisieR ef a majeFity ef tRe aFeilrateFS
&Rall13e13iREliR§eR IRe PaFties. TRe s1,113mitteaMRV WRiSRis EleteFmiReEI  le 13eIRe slesesl le tRe ast1,1al
                                                                                                           MRV &RalltRer-eafteFee 1:1seaey tRe PaFties.

                                 (iii) If eitReFef tRe PaFties fails te a1313eiRt           witRiR tRe spesifiea 1a says, IRe aFl3itFateF
                                                                               aR aFl3itrateF                                           timely a1313eiRteEI
                                                                                                                                                        13y
eRe ef IRem &RallFeasRa aesisieR eR Ris eF ReFewR, aREIsaia ElesisieR&Rall13e13iREliR§     eR tRe PaFties.

                                     (iv) TRe eRtiFesest ef s1,1sR
                                                                 aFl3itFatieR
                                                                            sRall 13epaia 13ytRe paFtywRese s1,113mittea
                                                                                                                      MRl/ is Ret selestea, i.e., tRe eRe
tRat is NOT tRe slesest te tRe ast1,1alMRl/.

               2) 'NReR EletermiRiR§MRl/, tRe besseF, Lessee aREICeRs1,1ltaRls     sRall seRsiEleF
                                                                                                 tRe teFms ef sempaFal31e
                                                                                                                        maFkettFaRsastieRsWRiSRsRall
iRsl1,1Ele,
        131,1t                                    , al3atea FeRt, lease term aREIfiRaRsialseRElitieRef teRaRts. -
            Re limitea te, FeRt, FeRtalaEij1,1stmeRts

              a) NetwitRstaRaiRgtRe feregeiRg, tRe Rew Base ReRt sRall Rel 13eless tRaRtRe FeRIpayal31efeF tRe meRtRimmeaiately preseaiRg tRe
FeRtaaj1,1stmeRt.

          13.UpeR tRe estal31isRmeRtef easR New MaFketReRlal Val1,1e:
              1) tRe Rew MRV will 13esemetRe Rew "Base ReRt" feFtRe 13YF13ese
                                                                            ef sals1,1latiR§
                                                                                           a RyfYFtReF          , a Ra -
                                                                                                     Aaj1,1stmeRts
              2) tRe fiFSt meRtR ef easR MaFket ReRlal Valye teFm sRall 13esemetRe Rew 'Base MeRtR' feF tRe 131,1F13eseef salsYlatiR§ aRy fYFtReF
AEij1,1stmeRts.

0      Ill.   Fixed Rental Adjustme nt(s) ( FRA)

The Base Rent shall be increased to the following amounts on the dates set forth below:
                        On (Fill i n FRA Adjustment Date(s)):                                      The New Base Rent shall be:
                D e c emb e r  15,     2015                                               $ 6,   123.     35
                D e c emb e r 1 5 ,    2016                                               $ 6,   3 07 .   05
                D e c e mb e r 1 5 ,   2017                                               $ 6,   4 9 6.   26
                D e c e mb e r 1 5 ,   2 01 8                                             $ 6,   69 1 .   15




B    IV. IRitial TeFm AEljustmeRts.
TRe feFmYla1,1sea te sals1,1lateaaj1,1stmeRts
                                           te tRe Base Rate EIYFiR§
                                                                  tRe eFigiRalTe Fmef IRe Lease &RallseRtiRYete 13eYsea aYFiR!,l
                                                                                                                              tRe eMteREleEI
                                                                                                                                          teFm.

B.      NOTICE:
        URless spesifiea etl:!eFwiseReFeiR,Retise ef aRy &YSRaaj1,1stmeRts,
                                                                         etReFtRaR Fi*ea ReRtal AEij1,1stmeRts,
                                                                                                             sRall 13emaae as spesifiea iR
paFa§FapR
        2J ef tRe Lease.

c.            8ROKeR'S Feli:
              TRe BFekeFs&Rall 13epaia a BFekeFa§eFee feF easR aaj1,1stmeRt
                                                                          spesifiea al3eve iR asseFElaRsewitR paFa§Fal3R1!i ef tRe lease eF if


 NOTI C E : Th es e forms are often mod ified to meet changing    req u i re men ts of law and i n d u stry needs . A l ways write or cal l to make sure you

      k..- �                                                    PAG E 20 F 3


I N ITIALS                                                                                                                                      I N I TIALS

©2000 · AI R COM M E RCIAL REAL ESTATE ASSOCIATIO N                                                                                    F O R M RA-5-04/14 E




      Case: 19-30232                   Doc# 320           Filed: 04/29/20          Entered: 04/29/20 14:27:44 EXH.
                                                                                                               PageB19
                                                                                                                     011
                                                                                                                       of
                                                                       28
        are uti lizing the m ost current form : AIR Commercial Real Estate Association, 500 N Brand Blvd, S uite 900, Glendale, CA 9 1 203.
                                             Telephone No. (21 3) 687-8777. Fax No.: (21 3) 687-861 6.




                                                              PAG E 3 OF 3

I N I TIALS                                                                                                                            I N ITIALS

©2000- AIR COM M E RCIAL REAL ESTATE ASSOCIATION                                                                              FORM RA-5-04/1 4 E




   Case: 19-30232                Doc# 320           Filed: 04/29/20             Entered: 04/29/20 14:27:44 EXH.
                                                                                                            PageB20
                                                                                                                  012
                                                                                                                    of
                                                                 28
                                                             O PTIO N (S) TO EXTE N D
                                                            STAN DARD S U BLEASE ADDEN DUM


                                        Dated                                                    Dece mbe r 11,            20 1 4


                                  By a n d Betwee n               (Su bleaaor)         TableArt              I n c.



                                  By a n d Between                (Su bleaaee) Mun chery                 ,     In c.




                                        Ad d ress of P rem ises : 524 2                   w.   w a s h i n g t o n B l vd .

                                                                                  L o s An g e l e s ,       CA 9 0 0 16


Parag raph �

A.    OPTION(S) TO EXTEN D :
S u b l eBBOr hereby grants t o S u b leBBee t h e option t o extend t h e term o f t h i s S u b l eaBe for o n e     ( 1)                        additional
sixty           ( 60 )             month period(s) commencing when the prior term expires upon each and all of the following terms and conditions:

           (i) I n order to exercise a n option to extend, S u b l eBBee must g ive written notice of such election to S u bleBBor and S u b l eBBor must
receive the same at least     s i x ( 6)      but not more than e i gh t ( 8 ) months prior to the date that the option period would commence, time
being of the essence. If proper notification of the exercise of an option is not g iven and/or received, such option shall automatically expire . Options (if
there are more than one) may only be exercised consecutively.

            (ii)       Tile 13Fe•,isieRsef 13aFa§Fa131l
                                                    JQ, iRsl1,1eliR§
                                                                   tllese FelatiR§ te bessee's Oefalllt set feFtll iR 13aFa§Fa131l
                                                                                                                               JQ.4 ef tllis bease, aFe seRelitieRs ef
tllis 013tieR.

               (iii)   Except for the provisions of this S u b l eaBe g ranting an option or options to extend the term , all of the terms and conditions of this
S u b leaBe except where specifically modified by this option shall apply.


               (iv) This Option is personal to the orig inal t:i u bleBBee , and can not be assigned or exercised by anyone other than said original S u bl eBBee
and only while the orig inal S u b l eBBee is i n full possession of the Prem ises and without the intention of thereafter assign ing or subletting.

        (v) The monthly rent for each month of the option period shall be calcu lated as follows, using the method(s) indicated below:
(Check Method(s) to be Used and Fill in Appropriately)

B----,1.       Cast ef biviRg AdjustmeRt(s) (CObA)
      a.       OR (Fill iR CObA Oates):--------------------------------------

tile Base ReRt sllall Ile a9j1,1steellly tile sllaR§e , if aRy, fFem tile Base MeRtll s13esifieelllelew, iR tile CeRSllFReFPFise IRele* ef tile BllFeall ef balleF
Statistiss ef tile U.S. OepaFtFReRtef balleF feF (selest eRe): B CPI 'J'J(UFllaR 'J'Ja§eEarneFS a RelCleFisal WeFkeFs) eF 8-GPI                  U ~11,11
                                                                                                                                                        UFllaR CeRSllFReFs),
feF (Fill iR Ur:eaRJI.Fea): -

JI.IIlteFRS(1Q!l2 1Q!l4 - 1QO),lleFeiR FefeFFSel
                                              te as "CPI" .

      ll .     Tile FReRtllly Base ReRt 13ayallle iR asser-ElaRsew itll 13aFa§Fa131l
                                                                                 A.I.a . ef tllis Jl.eleleRelllFR
                                                                                                                sllall Ile sals1,1iateelas fellews : tile Base ReRt set feFtll


                                                                                PAGE 1 OF 3                                                                         l(
I N I TIAL S                                                                                                                                                    I N I TIAL S


©2000- AIR C O M M ERCIAL REAL ESTATE ASSOCIATION                                                                                                      FORM
OE-4-04/14E




     Case: 19-30232                        Doc# 320                Filed: 04/29/20                Entered: 04/29/20 14:27:44 EXH.
                                                                                                                              PageB21
                                                                                                                                    013
                                                                                                                                      of
                                                                                28
                                                                  aii:n::J~r6:
in f'laragraf'IR1.5 ef tt::ieatta61'leebease st::iall13en,n1ltiIi El13.                .

                                   ~
tt::ieFRentl'l(s)Sf'l96ifieein J'laragrapRA'.l.a. al3eve                          ~::t~e;llt=t~:~FRerater ef WRi6Rst::iall13etl'le CPI ef tt::ie6alenear FRentR2 FRentt::isrier te
~ .:;••:;;;-•:"
  1 1n
                  ,,,;,, • m"'"'
             er Base Mentt::i):
                                                prio, lo   (<el•"
                                                               ,so), B "'         '"'   m~m,,t     ,: " 1lo
                                                                                                     e erFRe
                                                                                                              la~,:"""
                                                                                                                  ·as< "• <oa,m;,a1e, of"';"',,,11bo "'                    Gor
                                                                                                                                                                            ol "'B
                                                                                                                    is bease as set fertt::iin paragrapt::i1.3 ("Base Mentt::i")er
                                        -

TRe siiFRse 6al6iilatee st::iall6enstitiite tt::ienew FRentt::ily
                                                               Base Rent R                                 .
Base Rent payal31efer tt::ieFRentt::i
                                    iFRFReEliately  pre6eElingtt::ierent aejii~:::t                 · 13iitin ne event, st::iallany Sll6R new FRentt::ily
                                                                                                                                                       Base Rent 13eless tt::iantt::ie

    6. In tt::ieevent tl'le 6eFRpilatienaneter piil3li6atien f R

                             ~·~:·~~~~=~'!.."::::::':,;~:::::'!.'.!.~,:,".!}
SRall13eEliS69AtiniieEl,
                      tl'len tl'le inElel<FR96~nearl , tRe sa~: e CPI sl'lall 13etransferree te any etl'ler gevernFRentalElepartFRent
                                                                                                                                   er 13iirea                                        .

~~:·
 .:::~·~.:.~::·.:::~
Parties,.
           ~-=~.~::
              :-:i:::~.:::::?.:·:~~~~~~~:                                                                     e pa ,es. TRe 6est ef sa1ElArl3itratien st::iall13epaie e~iially 13ytt::ie


      II.         Market Rental Value Adjustment(s) (M RV)
      a.                                                        On (Fill i n M RV Adjustment Date(s))
  Se tember                  1,   2019

the Base Rent shall be adjusted to the "Market Rental Value" of the property as follows :
          1) en
MR¥ will 13e  feiir
                tt::ieFRentt::is
                               prierElate
                      aeljiistFRent  te ea6R  Market R t aI ',"a:eI 'II,SJllStFRent
                                          If agreemi8n                   .       Date Eles6ril3eeal3e•Je  , tt::ieParties st::iallatteFRptte agree ii pen wt::iattt::ienew
                                        .          en 6annete rea61'lee,witt::iin tt::iirtysays, tt::ien:                                                  --- --- __,,,,.

           •    (a) besser ans bessee st::ialliFRFReEliatelyappeint a FRlltll 11•                  .
says. ',A'f
       11    asse61atee6ests will 13esplit e~iially 13etweentt::ieParties, er a 't a66eptal31eappraiser er 13rekerte estal31ist::i
                                                                                                                               tt::ienew MRV witt::iintl'le nel<t30

  ..             (13) lilett::ibesser ans bessee st::iallea6R iFRFReEl      iat
                                                                             : eI't• FRakea reasenal31eEleterFRinatienef tt::ieMR"
wnt1ng, te arl3itratien in a66erean6e .." ,itt::itt::iefelle·"..ing prev1s1ens
                                                                        . .                                                    ; • ans siil3FRits ll6 R EleterFR1natien
                                                                                                                                                               .      , in


   .'             ( ') )llf'tl::i
                       •• 1 in ' 15 says 11::iereafterbesser ans besse R II
6Re16ete aGt as an arbitrater. TRe twe arl3itraiers se appeintee ::~~i:!~REl~~~~~ a~--; appr~iser er B 13reker("CeRsYltaRt" 6Re6kene) ef tt::ieir
                                                                                 't se 96 a tt::i1reFRiitiially a66eptal31eCensiiltant te a61 as a 11::iire
aFBitFateF.

              .      .        (ii) TRe 3 arl3itraters st::iallwitt::iin30 Ela·s ef tt::i     .                      .




                                                                                                                                  ·•                 e , 1e. e ene 11::iat
                                                                                                                                                                        1sNOT tt::ie


.                 2) Wt::ienEleterFRining  MRl/ tt::iebesser bessee ans C
IA6liiee, 13iitne liFRileEl
                          le, rent, rental aeljiistFRents
                                                        , al3atee rent' lea~;:~:::~:t~i:::~i                   61ensi~~:
                                                                                                               a.       11::ie
                                                                                                                          e-:erFRs
                                                                                                                  6en-1-1en        ef 69FRparal31e
                                                                                                                              tenants. -
                                                                                                                                                FRarkettransaGtiens'"'Ri6R
                                                                                                                                                                    "     st::iall

                3) Netwitt::istaneingtt::ieferegeing IA newase
rent aEljiislFRent.'e                                     ... Iii                   Rent st::iallnet 13eless 11::ian                                       a·1aIe Iy pre6eEl1ng
                                                                                                                   tt::ierent payal31efer tt::ieFRenlR.IFRFRe              . tt::ie


      13. blpen tt::ieestal31isRFRent
                                   ef ea6R New Market Rental Valiie:

         1) 11::ie
                new MR¥ will 13e6eFRe
                                    tt::iene,.. "Base Rent" f IA                                                                               -
AEl11a1slFRents.                                     "       erFR s a                            e6eFRe11::ienew "Base Mentt::i"fer 11::ie
                                                                                                                                         piirpese ef 6al6iilating any fiirtt::ier

                  Sublessor and Sublessee hereby acknowledge and agree that, pursuant to                                    Paragraph 52       of the Master Lease, the Base
Rent under the Master Lease is adjusted to the " M arket Rental Value" upon Sublessor's successful exercise of the Option To Extend
set forth inParagraph 52 of                      the Master Lease.             Upon Sublessee's successful exercise of the Option To Extend set forth in
Paragraph 14 of this Sublease,                   the Base Rent under this Sublease shall be increased by the same percentage that the Base Rent
has been increased under the Master Lease.                              Thereafter, the Base Rent under this Sublease shall be i ncreased as provided in
Section Ill below.

0     Ill.        Fixed Rental Adjustment(s) (FRA)
The Base Rent shall be i ncreased to the following amou nts on the dates set forth below:

                              On (Fill in FRA Adjustment Date(s)):                                                              The New Base Rent shall be:
                    S e p t emb e r      1, 2020                                                                 103%      of     ri o r ·m o n t h ' s   amount
                    Sep t    ember 1 , 2 0 2 1                                                                   103%      of p r i o r m o n t h ' s     amount
                    Sjip t   ernb er 1 , 2 0 2 2                                                                 103%      of p r i o r m o n t h ' s     amount


                                                                                   PAG E 2 OF 3                                                                              ((
I N I TIALS                                                                                                                                                              I N I TIALS


©2000- AIR COM M E RCIAL REAL ESTATE ASSOCIATION                                                                                                                FORM
OE-4-04/1 4E




    Case: 19-30232                           Doc# 320                 Filed: 04/29/20                   Entered: 04/29/20 14:27:44 EXH.
                                                                                                                                    PageB22
                                                                                                                                          014
                                                                                                                                            of
                                                                                   28
             S ep t emb e r   1,   2023                                                 103%    o f p r i o r month ' s      amount




B    IV. IRitial Term AdjYstmeRts.
The femuila used ta calculate adjustmeAts ta U1eBase Rate duriA!l the ari!jiAal Term af the lease shall caAtiAue ta ee used duriA!l the eJ<teAdeEI
                                                                                                                                                term.

9.   NOTICE:
          lJAless S!ilecified otherwise her=eiA,Aatice af aAy r:eAtal aEljustmeAts, ether thaR 1-ixes ReRtal AdjustmeAts, shall ee made '-"Sspecified iA
para!jraph 23 ef the lease.

C.   BROKER'S FE~
          The Brokers shall ee paid a Brakera!je fee fer each adjustmeAt specified aeave iA accardaAse with para!jraph 1!i af the lease ar if
applicaele, para!jraph 9 af the Suelease.

 NOTI C E : These forms are often modified to meet chang ing req u i rements of law and i n d ustry needs. Always write or call to make sure you
       are utilizing the most current form : AIR Commercial Real Estate Association, 500 N Brand Blvd , S uite 900, G lendale, CA 9 1 203.
                                              Telephone No. (21 3) 687-8777. Fax No.: (21 3) 687-861 6 .




                                                               PAGE 3 OF 3


I N ITIALS                                                                                                                                 I N ITIALS


©2000 - AIR C O M M ERCIAL RE;AL ESTATE ASSOCIATION                                                                                FORM
OE-4-04/1 4E




     Case: 19-30232                Doc# 320          Filed: 04/29/20              Entered: 04/29/20 14:27:44 EXH.
                                                                                                              PageB23
                                                                                                                    015
                                                                                                                      of
                                                                  28
                                                         AD D E N D U M
 Date :      D e c emb e r   11,   2014


        By a n d Between            (5ublee;e;or) TableArt Inc.
                                    (5ub le66ee) Mun c h e r y , I n c .

 Add ress of Prem ises : 524 2                 w.   Wa s h i n g t o n B l vd .
                                       L o s An g e l e s ,   CA 9 0016




Paragraph-=l-=-6--
              2=-6"-----

In the event of any conflict between the provisions of this Addendum and the printed provisions of the Lease, this Addendum shall
control.


16.        Prior to the Com mencement Date, S u blessor, at its sole cost and expense, (a) sha l l ca use a demising
wa l l to be i n sta l led between the rol l - u p loading doors of the B u i lding, se p arati ng the Premises from the portion
of the B u i l d i ng that wi l l conti n u e to be occu pied solely by Su blessor, and (b) sha l l cau se a l l stai ned or otherwise
damaged cei l i ng ti les in the Premises to be re pa i red or replaced. The demising wa l l sha l l be s u bject to the
a pprova l of Sublessor's i nsura nce provider. As provided in Paragraph 59 of the M a ster Lease, (i) a l l work done
by S u blessor sha l l be done with p erm its from the Los Angeles Dept. of B u i l d i ng and Safety (if requi red by loca l
b u i lding codes) and performed by licensed professionals, and ( i i ) Sublessor sha l l com ply with a l l a ppl ica ble laws
and codes, including, without l i m itation, fi re codes. S u blessee sha l l reasona bly cooperate with S u blessor i n
a pplyi ng for a nd obta i n i ng a ny perm its that may b e requ i red.

17.      S u blessee, at its sole cost and expense, may i n sta l l its com pa ny signage on the Bu i l di ng, provided a l l
sa id signage com pl i es with loca l laws, is tastefu l a n d com plementary to the B u i l d i ng's aesthetics, and is fi rst
a pproved by S u blessor a nd Master Lessor. S u blessor's a pprova l sha l l i n c l ude the size, type, color, location,
copy, natu re, a nd display qua l ities of any sa id sig nage, but sha l l not be u n reasonably with held or delayed.
Notwithsta nding a ny of the foregoi ng, S u blessee sha l l not affix a ny sig n to the roof of the B u i lding. I n addition,
Sublessee, at its sole cost and expense, may i n sta l l shelvi ng u n its or racks and bolt them to the floor a nd
wa l ls. Any work done by S u blessee pu rsuant to th is Pa rag ra ph sha l l be s u bject to the terms a nd cond itions
set forth i n                 of the Master Lease.

18.     All payments by S u blessee u nder th is Su blease sha l l be made by electronic fu nds tra nsfer (E FT) or wi re
tra nsfer i n accordance with i n structions provided by Su blessor from time to time.

19.          S u blessee sha l l pay S u blessor, as additional rent, a n a m o u nt equ a l to all Uti lities Expenses (as defi ned



                                                                PAGE 1 OF 3


I N ITIALS                                                                                                                 I N ITIALS




  Case: 19-30232                   Doc# 320           Filed: 04/29/20             Entered: 04/29/20 14:27:44 EXH.
                                                                                                              PageB24
                                                                                                                    016
                                                                                                                      of
                                                                   28
below) that a re i n excess of the Base Amount (as defi ned below). For pu rposes of this S u blease, (i) the term
" Uti l itie5 Expen eee" mea n s a l l costs a nd expenses that S u blessor pays or incurs d u ring a ny ca lendar month for
water, gas, power, sewer, solid waste (trash) disposa l, or other uti l ities or services p rovided to the B u i l d i ng,
a n d (ii) the term "Ba5e A m o u nt" m ea n s the tota l of all Util ities Expenses for the calendar month of October
2014 (as evidenced by bi l l s, i nvoices, or other statements (genera l ly, " l nv o i ce5" ) issued by the releva nt
providers) . Sublessor s ha l l provide S u blessee with copies of a l l I nvoi ces for Uti l ities Expenses for each ca lendar
month prom ptly after S u blessor has received all such Invoices, and sha l l provide a sepa rate statement setti ng
forth the a m o u nt (if a ny) that the tota l of a l l Uti l ities Expenses for such ca lendar month exceeds the Base
Amou nt. Sublessee sha l l pay Sublessor a ny such excess withi n fifteen (15) days after receivi ng copies of the
                                                                                       ·



releva nt I nvoices a nd Su blessor's sepa rate statement.

20.          Purs u ant to Ea.r:agra.12h_57
                                         of the Master Lease, S ublessor i s i"equi red to pay Master Lessor " N et
Fee5", which a re to be u sed by Master Lessor to pay the expenses of the Property, including property taxes,
i n s u rance, a management com pa ny fee, a nd a ny maintena n ce of the Project that Master Lessor m i g ht be
requi red to pe rform. S u b l essee sha l l pay S u blessor, as additional rent, Sublessee's Share (as defi ned i n
Paragraph...16)of a ny i ncrease i n such N et Fees a bove $1,870 per month. S u blessor sha l l p rovide S u blessee
with a copy of a ny I nvoice for such Net Fees for an amou nt in excess of $1,870 per month, a nd s ha l l provide a
sepa rate statement setting forth S u blessee's S h a re of a ny such excess. Sublessee s ha l l pay Sublessor a ny
such excess with i n fifteen (15) days after receivi ng co p ies of the releva nt I nvoice a n d Su blessor's separate
statement.

21 .     Sublessee, at its sole cost a nd expe nse, sha l l keep the Premises i n as good order, condition, and repa i r
a s existed on the Com m encement Date. S u blessor sha l l remai n responsible for a ny repa i rs that a re
S ublessor's responsibility u nder the Master Lease; provided, however, S u blessee sha l l pay Sublessor, a s
additional rent, ( i ) a l l reasonable costs and expenses i n c u rred by S u blessor in con n ection with repa i rs that
affect or benefit o n ly the Premises, a nd (ii) Su blessee's Share of a l l reasonable costs and expenses incu rred by
S u blessor i n con n ection with repa i rs that affect or benefit the entire B u i ld i n g . S u blessee sha l l make a ny such
payment with i n fifteen (15) days after receivi ng a n I nvoice therefor, together with reasona bly accepta bl,e
substa ntiation thereof. Sublessee sha l l reasonably cooperate with S u blessor i n connection with a ny repa i rs
bei ng performed by Su blessor ( i n c l u d i ng, without l i m itation, providing necessary or a ppropriate access to the
Premises a nd in a pplying for a nd obta i ning a ny permits that may be requ i red ) .

22.      Sublessee shall not, di rectly or indirectly, vol u nta ri ly or by operation of law, assig n thi s S u blea se,
su blease a ny pa rt of the Premises, mortgage, pledge, or hypothecate S u blessee's subleasehold i nterest, or
g ra nt a ny concession or license with i n the Pre m i ses without Sublessor's prior written consent, which may be
with held in Su blessor's sole and a bsol ute d iscretion. Any attem pt to do a ny of the foregoing without
S u blessor's prior written consent sha l l be void a nd of no force or effect.

23.         The Base Rent d u e a nd owi ng for the fi rst month of the i n itia l Su blease term sha l l be a bated.
S u blessee sha l l not be entitled to a ny other a batement of or red uction in Base Rent payable u nder thi s
S u blease. A s provided i n                      of the Master Lease, a ny ag reement for free or a bated rent or other
charges, or for the givi ng or payi ng by Sublessor to or for Sublessee of a ny cash or other bon u s, i nducement, or
consideration for Sublessee's enteri ng i nto this Sublease (a l l of which concessions a re herei nafter referred to
a s " I n d u cement Provi5ione" ) sha l l be deemed cond itioned u p on S u blessee's fu l l a nd faithfu l performance of a l l of


                                                       PAGE 2 OF 3


I N ITIALS                                                                                                               I N ITIALS




   Case: 19-30232            Doc# 320         Filed: 04/29/20          Entered: 04/29/20 14:27:44 EXH.
                                                                                                   PageB25
                                                                                                         017
                                                                                                           of
                                                           28
the terms, covena nts, a nd conditions of this Su blease. U pon breach of this S u blease by Sublessee, a ny such
I nd ucement Provision shall a utomatica l ly be deemed deleted from th is S u blease and of no further force or
effect, a nd a ny rent, other charg e, bon u s, i nd u cement, or consideration theretofore abated, g iven, or paid by
Sublessor u nder such a n I nd ucement Provision s h a l l be i m m ediately d u e a nd payable by S u blessee to S u blessor,
notwithstanding a ny su bsequent c u re of sa id breach by S u blessee. The accepta nce by S u blessor of rent or the
cure of the breach that i n itiated the operation of th i s Pa ragraph sha l l not be deemed a waiver by S u b lessor of
the provisions of this Pa ragra p h u n less specifi ca l ly so stated i n writing by Sublessor at the ti me of such
accepta nce.

24.        Provided that no event of defa u lt sha l l have occu rred u nder the S u blease, S u blessee sha l l have the rig ht
to reduce the a m o u nt of the Secu rity Deposit by ha lf ("Secu rity Depoalt Red uction A mou nt" ) by a pplyi ng the
Secu rity Deposit Reduction Amou nt to the Base Rent due a nd owi ng for the 25th fu l l calendar month of the
i n itia l Su blease term a nd, if a ny portion of the Secu rity Deposit Reduction Amou nt rema i n s after such
a ppl i cation, to the Base Rent due a nd owi ng for the 26th fu l l ca lendar month of the i n itia l S u blease term.

25.     For the avoidance of doubt, Su blessor a nd S u blessee hereby a g ree that all claims, d i sputes, or
disag reements a rising u nder th i s Sublease sha l l be resolved in accorda nce with the terms a nd conditions set
forth in Paragraph 53 of the Master Lease.

26.   The Option To Extend set forth in Paragraph 15 of th i s S u blease is expressly conti ngent u p on Sublessor
successfu l ly exercising the Opti on To Extend set forth in Paragraph 52 of the Master Lea se.




                                                     PAGE 3 OF 3


I N ITIALS                                                                                                            I N ITIALS




   Case: 19-30232           Doc# 320         Filed: 04/29/20         Entered: 04/29/20 14:27:44 EXH.
                                                                                                 PageB26
                                                                                                       018
                                                                                                         of
                                                          28
                                                 1 STATE OF CALIFORNIA                )
                                                                                      )
                                                 2 CITY OF LOS ANGELES                )
                                                           I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of California.
                                                 3
                                                   I am over the age of 18 and not a party to the within action; my business address is 1999 Avenue of the
                                                            th
                                                 4 Stars, 39 Floor, Los Angeles, California 90067.
                                                           On April 29, 2020, I caused to be served the following document in the manner stated below:
                                                 5
                                                               • APPLICATION OF CREDITOR TABLEART, INC. FOR ALLOWANCE
                                                 6                 AND PAYMENT OF ITS ADMINISTRATIVE EXPENSE CLAIM
                                                                   PURSUANT TO SECTIONS 365(d)(3) AND 503(b)(1) OF THE
                                                 7                 BANKRUPTCY CODE; MEMORANDUM OF POINTS AND
                                                 8                 AUTHORITIES

                                                 9             TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                               Pursuant to controlling General Orders and LBR, the foregoing document was served by the
                                                10             court via NEF and hyperlink to the document. On April 29, 2020, I checked the CM/ECF
                                                               docket for this bankruptcy case or adversary proceeding and determined that the following
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11             persons are on the Electronic Mail Notice List to receive NEF transmission at the email
                                                               addresses stated below.
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                               (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
          TELEPHONE: 310-407-4000




                                                13             correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
              KTBS LAW LLP




                                                               Service on that same day with postage thereon fully prepaid at Los Angeles, California, in
                                                14             the ordinary course of business. I am aware that on motion of the party served, service is
                                                               presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                15             date of deposit for mailing in affidavit.
                                                16             (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
                                                               addressee(s) as indicated on the attached list.
                                                17
                                                               (BY EMAIL) I caused to be served the above-described document by email to the parties
                                                18             indicated on the attached service list at the indicated email address.
                                                19             (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
                                                               by personal delivery.
                                                20

                                                21           I declare under penalty of perjury, under the laws of the State of California and the United
                                                     States of America that the foregoing is true and correct.
                                                22
                                                            Executed on April 29, 2020 at Los Angeles, California.
                                                23

                                                24
                                                                                                  /s/ Shanda D. Pearson
                                                25                                                Shanda D. Pearson

                                                26

                                                27

                                                28

                                               Case: 19-30232      Doc# 320      Filed: 04/29/20     Entered:
                                                                                                      1       04/29/20 14:27:44        Page 27 of
                                                                                              28
                                                 1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                 2       •      Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
                                                         •      Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
                                                 3       •      Gail Lin Chung gcl@raisnerroupinian.com, jenny--hoxha--5459@ecf.pacerpro.com
                                                         •      David J. Cook cook@squeezebloodfromturnip.com
                                                 4
                                                         •      Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                 5       •      Leonardo D. Drubach leo@9000Law.com
                                                         •      Trevor Ross Fehr trevor.fehr@usdoj.gov
                                                 6       •      John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                         •      Stephen D. Finestone sfinestone@fhlawllp.com
                                                 7       •      Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
                                                         •      Laurie Hager lhager@sussmanshank.com
                                                 8
                                                         •      Robert G. Harris rob@bindermalter.com
                                                 9       •      Jennifer C. Hayes jhayes@fhlawllp.com
                                                         •      Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
                                                10       •      Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
                                                         •      Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11       •      Michael Lauter mlauter@sheppardmullin.com
                                                         •      Kyle Mathews kmathews@sheppardmullin.com
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                         •      Krikor J. Meshefejian kjm@lnbyb.com
          TELEPHONE: 310-407-4000




                                                13       •      June Monroe june@rjlaw.com, shelly@rjlaw.com
              KTBS LAW LLP




                                                         •      Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                14       •      Jason Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
                                                         •      Ariella T. Simonds asimonds@ktbslaw.com
                                                15       •      Ryan A. Witthans rwitthans@fhlawllp.com
                                                16       •      Kaipo K.B. Young KYoung@BL-Plaw.com

                                                17

                                                18
                                                     SERVED VIA U.S. MAIL:
                                                19

                                                20    Armanino, LLP                    James Beriker                       David S. Catuogno
                                                      12657 Alcosta Blvd., Suite 500   220 Shaw Rd.                        K&L Gates LLP
                                                21    San Ramon, CA 94583              South San Francisco, CA 94080       1 Newark Center, 10th Fl.
                                                                                                                           Newark, NJ 07102
                                                22
                                                      Daniel M. Eliades                Gail C. Lin                         Pachulski Stang Ziehl & Jones
                                                23    K&L Gates LLP                    Outten & Golden LLP                 LLP
                                                      1 Newark Center, 10th Fl.        One California Street, Suite 1250   150 California St., 15th Floor
                                                24    Newark, NJ 07102                 San Francisco, CA 94111             San Francisco, CA 94111-4500
                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232        Doc# 320     Filed: 04/29/20   Entered: 04/29/20 14:27:44       Page 28 of
                                                     178169.1                                  28    2
